Case 21-10966 Doc 1 Filed-07/26/21 Entered 07/26/21 15:22:02 Main Document Page 1 of 5

Fill in this information to identify the case:

United States Bankruptcy Court for the:

>.

3g "
is; IN “+ eye District of

 

Case number (if known): Chapter _| \ (J Check if this is an

amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, /nstructions for Bankruptcy Forms for Non-Individuals, is available.

}
: \ — oe ¢ 1
’ \ : \ ‘ \ \ 7 | j ¢
1. Debtor’s name \\. ace nr / \. hywhe,  \k Jenye\ of wusia fice da
7

2. All other names debtor used ) [ p.
in the last 8 years

 

Include any assumed names,

 

trade names, and doing business

 

 

 

 

 

 

 

as names
3. Debtor’s federal Employer 3X .0:\1907 3526
Identification Number (EIN) = ee
4. Debtor’s address Principal place of business Mailing address, if different from principal place
; of business
‘ \ ~ t
ii \"1 |
Ho. | \ Volurale A St
Number Street ‘ Number Street
P.O. Box
fon | A NF ~*~ >
\ue Oy we bons Lf 143 >
City a State ZIP Code City State ZIP Code

Location of principal assets, if different from

 

 

 

 

a \ principal place of business
st ‘ QUAN aT /
County “f
/ Number Street
City State ZIP Code

5. Debtor’s website (URL)

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 21-10966 Doc 1 Filed’07/26/21 Entered 07/26/21 15:22:02 Main Document Page 2 of 5

\ D-ve Dowkewest Lt
Debtor f\ Cri { ew + \ Cy (e, Jove hi Wi nt | Case number (if known),

Name

6. Type of debtor

7. Describe debtor’s business

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

A debtor who is a “small business
debtor” must check the first sub-
box. A debtor as defined in

§ 1182(1) who elects to proceed
under subchapter V of chapter 11
(whether or not the debtor is a
“small business debtor’) must
check the second sub-box.

Official Form 201

 

4 corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
() Partnership (excluding LLP)
(CJ) Other. Specify:

 

A. Check one:

Q) Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
(} Railroad (as defined in 11 U.S.C. § 101(44))

(J Stockbroker (as defined in 11 U.S.C. § 1014(53A))

O) Commodity Broker (as defined in 11 U.S.C. § 101(6))

Q) Clearing Bank (as defined in 11 U.S.C. § 784(3))

None of the above

B. Check ail that apply:

() Tax-exempt entity (as described in 26 U.S.C. § 501)

(2) investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

(J investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
http://www.uscourts.gov/four-digit-national-association-naics-codes ;

53 {\)

 

Check one:

Q Chapter 7
C) Chapter 9
“W-chapter 11. Check all that apply:

(J The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
aggregate noncontingent liquidated debts (excluding debts owed to insiders or
affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
recent balance sheet, statement of operations, cash-flow statement, and federal
income tax return or if any of these documents do not exist, follow the procedure in
11 U.S.C. § 1116(1)(B).

() The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
less than $7,500,000, and it chooses to proceed under Subchapter V of
Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C,

§ 1116(1)(B).

(J A plan is being filed with this petition.

im Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

Q) The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

(J The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
412b-2.

(J Chapter 12

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 21-10966 Doc 1 Filed’07/26/21 Entered 07/26/21 15:22:02 Main Document Page 3 of 5

Acalees Weis Deselapmuatt, Ll
Debtor $C? Wr =z Cwe Sve upon yi oft Case number (if known)

Name

9. Were prior bankruptcy cases () No

filed by or against the debtor hy
es

within the last 8 years?

if more than 2 cases, attach a
separate list.

40. Are any bankruptcy cases ‘of No
pending or being filed by a

business partner or an O) Yes.

affiliate of the debtor?

List all cases. If more than 1,
attach a separate list.

 

 

 

 

 

‘ j
\ Ate/ialya wi ai luo
District j= \) \ A When OxK/| Ld} Case number AV ~ | 5 |
MM / 0D? YYYY
District \ ) L. Xn When | /a1 (0 Case number ob \ = | oO ) S
MM'/ DD FYYYY
Debtor Relationship
District When

 

MM / DD /YYYY

Case number, if known

11, Why is the case filed in this Check all that apply:

district?

wf Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days

immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

(2 A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or have ¥ No
possession of any real
property or personal property
that needs immediate
attention?

QQ) Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check all that apply.)

3 it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

() it needs to be physically secured or protected from the weather.

(J it includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

C) Other

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Is the property insured?
C) No

C) Yes. insurance agency

 

Contact name

 

Phone

BR s:-tstica and administrative information

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3
 

Case 21-10966 Doc 1 Filed-07/26/21 Entered 07/26/21 15:22:02 Main Document Page 4 of 5

Lad

 

18, Debtor's estimarion of
avadiadle funds funda wil te evaded

Le

4 Estimated mumber of
creditars

‘Ss. Eutionsted assets

BOLL FUCk

&& Se

+h Retimated Rats tities

Ooo

ee «.-: tar Retin, Declaration, and Sigawteres

  

WARNING hararup ted narercoa cme Mee
Oecisration and signature af @ dete
aut eed represenistwe of

 

 

~} ed 2
W Us
J CJ
Qs os
ad $ =i §
J ws:
2 $100 0 ads
Ws

wd $30.08

al $

J

 

 
Case 21-10966 Doc 1 Filed’07/26/21 Entered 07/26/21 15:22:02 Main Document Page 5 of 5

Debtor \ ca dese, Dv
Name

18. Signature of attorney

Official Form 201

\W <a bh ENE i LIC. Case number (if known)

 

Ms  rhibe

Signature of attori tdebtor MM /DD /YYYY

ae x) \n. Poppen-

ited
Pe ogew Ww D\ewocatbes 4, re

Firm narte \

19300 Grenegiac May RA Ste 2.25"
Wwe Wwlood\e, eee \x VI SID

 

 

 

City State ZIP Code
(ag BG1- SaACGG6 dewperlass? Mra: COW
Contact phone Etnail Address

IAQAAG LA

Bar number State

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 5
